Citation Nr: 0819481	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left eye disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to June 1960. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

The evidence of record includes a private treatment record 
from March 1955 which documents treatment for keratoconus of 
each eye prior to the veteran's entry into service in July 
1957.  

An entrance exam in July 1957 additionally documents 
refractive errors of the veteran's eyes, revealing corrected 
vision of the right eye to 20/50 and corrected vision of the 
left eye to 20/25.  A month later, in August 1957, a routine 
eye examination revealed refractive errors of his eyes, 
noting that his right eye had corrected vision to 20/80 and 
his left eye had corrected vision to 20/30.  A separation 
examination in May 1960 showed that his right eye was 
corrected to 20/50 and his left eye was corrected to 20/20. 

The veteran underwent received a VA comprehensive eye 
examination in March 2006. The examination documents 
keratoconus of each eye with corneal scarring. Beginning in 
March 1955 and spanning through October 2006, the record 
contains numerous private and VA treatment records 
documenting treatment for keratoconus.

Based on the evidence outlined above, the Board finds that a 
medical opinion is required to determine whether the 
veteran's currently-diagnosed keratoconus of the left eye 
pre-existed service and was aggravated by, or was incurred 
in, service.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
Mountain Home VA Outpatient Clinic for 
the period from December 2006 to the 
present.

2.  Schedule the veteran for an 
appropriate examination.  The examiner 
should specify whether keratoconus of the 
left eye may have preexisted the 
veteran's active service (based on 
private treatment records from March 
1955). 

If the examiner finds that keratoconus of 
the left eye preexisted the veteran's 
active service the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such disorder was 
aggravated (worsened), as the result of 
some incident of active service. The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  If a preexisting left eye keratoconus 
condition is not found, the examiner is 
requested to state whether it is at least 
as likely as not (a 50 percent 
probability or higher) that the veteran's 
left eye keratoconus, is related to 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

4.  The examiner is additionally 
requested to state whether it is at least 
as likely as not (a 50 percent 
probability or higher) that the veteran's 
left eye keratoconus condition is 
congenital in nature. 

5.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran should be furnished with a 
supplemental statement of the case and be 
provided with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

